Citation Nr: 0939225	
Decision Date: 10/16/09    Archive Date: 10/28/09

DOCKET NO.  06-06 900	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUES

1.  Entitlement to service connection for residuals of head 
and facial injuries.

2.  Entitlement to service connection for residuals of a 
right hand injury.

3.  Entitlement to service connection for residuals of 
bilateral ankle injuries.


ATTORNEY FOR THE BOARD

Jennifer Margulies, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1974 to 
January 1984.  

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from an April 2005 rating decision of the 
Waco, Texas, Department of Veterans Affairs (VA) Regional 
Office (RO), which denied service connection for a head and 
facial injury, residuals of a broken right hand and bilateral 
ankle injuries.

The Board notes that the Veteran requested a hearing in his 
February 2006 substantive appeal.  The Veteran sent a letter 
to the VA which was received in July 2009, stating that he 
would be unable to appear for his hearing.  However, the 
Veteran did not request a new hearing.  Therefore, no 
additional action in this regard is required.  See 38 C.F.R. 
§ 20.704(e) (2009).

The Board also notes that in a July 2009 letter, the Veteran 
revoked his appointment of the Disabled American Veterans 
(DAV) as his accredited representative for the issues on 
appeal.  See 38 C.F.R. §§ 20.603, 20.607 (2009).


FINDINGS OF FACT

1.  Competent medical evidence of residuals of a head and 
facial injury is not of record.

2.  Competent medical evidence of residuals of a right hand 
injury is not of record.

3.  Competent medical evidence of residuals of bilateral 
ankle injuries is not of record.


CONCLUSIONS OF LAW

1.  Residuals of head and facial injuries were not incurred 
in or aggravated by active military service.  38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.159, 3.303 (2009).

2.  Residuals of a right hand injury were not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.159, 3.303 (2009).

3.  Residuals of bilateral ankle injuries were not incurred 
in or aggravated by active military service.  38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.159, 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Pertinent Law and Regulations 

In order to establish service connection, the facts, as shown 
by evidence, must demonstrate that a particular disease or 
injury resulting in current disability was incurred during 
service or, if preexisting active service, was aggravated 
therein.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the Veteran had a chronic disability in service or 
during an applicable presumptive period and still has such 
disability.  Such evidence must be medical unless it relates 
to a disability as to which, under the United States Court of 
Appeals for Veterans Claims' (Court's) case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a disability noted during 
service is not shown to be chronic, then generally a showing 
of continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (2008).

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection there 
must be (1) medical evidence of a current disability; (2) 
medical evidence or, in certain circumstances, lay evidence 
of in-service occurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between an in-
service injury or disease and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond 
v. West, 12 Vet App. 341, 346 (1999).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative balance, with the Veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v.  
Derwinski, 1 Vet. App. 49, 53 (1990); 38 U.S.C.A. § 5107(b) 
(West 2002).  The benefit of the doubt rule is inapplicable 
when the evidence preponderates against the claim.  Ortiz v. 
Principi, 274 F.3d 1361 (Fed. Cir. 2001). 

II.  Analysis 

The Veteran contends that he sustained head, facial, right 
hand and bilateral ankle injuries during his service.  The 
records do not show evidence of current head, facial, hand or 
ankle disabilities, however.

At the outset, the Board acknowledges that all of the 
Veteran's service treatment records are not available for 
review.  The only service treatment records available are the 
Veteran's October 1983 separation examination and physical.  
The separation records show that the Veteran did not have a 
head, facial, hand or foot injury.  The Veteran noted no 
complaints except a history of hepatitis in 1974.  The 
examiner indicated that the Veteran was in good health.  

With regard to the Veteran's claim of entitlement to service 
connection for residuals of head and facial injury, his 
service separation examination shows no documentation or 
reports of head injury or head trauma.  Post service 
treatment records dated from December 2004 to March 2005 show 
no reports of a head or facial injury.  There were also no 
complaints of pain with regard to the Veteran's head or face.  

The Veteran has provided no medical evidence of any head 
injury or residuals of a head injury.  The VA medical records 
do not address a head injury or provide any evidence with 
which to support a claim of a head or facial injury or 
residuals of a head or facial injury.  As there is no current 
diagnosis, the claim must be denied.  The Court has held that 
"Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  In the absence of proof of a 
present disability there can be no valid claim."  Brammer v. 
Brown, 3 Vet. App. 223, 225 (1992); see also Rabideau v. 
Derwinski, 2 Vet. App. 141, 143-44 (1992).  

With regard to the Veteran's claim for residuals of a right 
hand injury, December 2004 treatment records show reports by 
the Veteran that he fractured his right hand but note no 
complaints of pain.  There is no evidence upon the Veteran's 
separation from service that he injured his right hand in 
service or that he had any complaints regarding his right 
hand.  Furthermore, while post service records show that the 
Veteran reports a history of fracturing his right hand, the 
records show no diagnosis and do not note when this fracture 
occurred.  The Veteran's medical records also show no 
complaints of pain regarding his hand.  Therefore, as the 
Veteran has not submitted any evidence that he has a current 
hand disability, the Veteran has not made a valid claim.  See 
Brammer.

Concerning the Veteran's claim for residuals of bilateral 
ankle injuries, the Veteran's separation physical showed no 
reports of ankle injuries and no complaints of pain.  The 
first sign of a complaint was December 2004 treatment 
records, where the Veteran reported a history of fracturing 
both ankles and experiencing chronic pain in his feet.  March 
2005 records show that the Veteran's feet demonstrated no 
deformity or trauma and the Veteran reported no pain in his 
feet.  The Veteran did not receive a diagnosis regarding his 
foot pain and the records show no further treatment for foot 
pain.

While the Board does not dispute the fact that the Veteran 
experiences various symptoms with regard to his feet, there 
is no objective clinical confirmation that he suffers from an 
actual disability.  See Sanchez-Benitez v. Principi, 239 F.3d 
1356 (Fed. Cir. 2001); Sanchez-Benitez v. West, 13 Vet. App. 
282 (1999) (service connection may not be granted for 
symptoms unaccompanied by a diagnosed disability).  The Court 
has held that pain alone, without a diagnosed or identifiable 
underlying malady or condition, does not, in and of itself, 
constitute a disability for which service connection may be 
granted.  Id.  In the absence of a clear diagnosis of an 
ankle disability, or abnormality, which is attributable to 
some identifiable disease or injury during service, an award 
of service connection is not warranted.

In the alternative, even if the Board assumes, without 
conceding, that the Veteran has an ankle disability, the 
requirements for service connection still are not met.  The 
Veteran has not brought forth competent evidence that his 
bilateral ankle disabilities were incurred during his active 
service.  

The Board acknowledges that the Veteran's service treatment 
records have not been located despite several attempts made 
by VA.  It also acknowledges that where service records are 
unavailable, VA has a heightened obligation to explain its 
findings.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992).  

Nonetheless, with respect to this matter, there is no 
competent and credible opinion in the claims file that 
attributes the Veteran's claimed condition to service.  On 
the contrary, there is evidence in the Veteran's separation 
examination that he was healthy and made no complaints 
regarding his ankles.  It was only in 2004 medical records, 
that the Veteran mentions ankle pain. 

Additional evidence in support of the Veteran's service 
connection claims for residuals of head and facial injuries, 
a right hand injury and bilateral ankle injuries, are his own 
lay assertions.  As a layperson, however, the Veteran is not 
competent to opine on medical matters such as a diagnosis or 
etiology of any medical diagnosis.  The record does not show, 
nor does the Veteran contend, that he has specialized 
education, training, or experience that would qualify him to 
provide an opinion on this matter.  Accordingly, the 
Veteran's lay statements are entitled to no probative weight.  
See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997).  

Lay testimony is competent to establish the presence of 
observable symptomatology and "may provide sufficient 
support for a claim of service connection."  Layno v. Brown, 
6 Vet. App. 465, 469 (1994).  When a condition may be 
diagnosed by its unique and readily identifiable features, 
the presence of the disorder is not a determination "medical 
in nature" and is capable of lay observation.  In such 
cases, the Board is within its province to weigh that 
testimony and to make a credibility determination as to 
whether that evidence supports a finding of service 
incurrence and continuity of symptomatology sufficient to 
establish service connection.  See Barr v. Nicholson, 21 Vet. 
App. 303 (2007).  Lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition, (2) 
the layperson is reporting a contemporaneous medical 
diagnosis, or (3) lay testimony describing symptoms at the 
time supports a later diagnosis by a medical professional.  
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

Unlike Barr or Jandreau, in this case, the Veteran has failed 
to provide a medical diagnosis of any disabilities related to 
his claimed injuries.  Thus, the Board finds that the lay 
statements are of limited or no probative value. 

As the preponderance of the evidence is against the Veteran's 
claims, the benefit-of-the-doubt doctrine does not apply.  38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App 49, 55-57 (1990).

III.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a);  38 C.F.R. § 
3.159(b) (2007);  Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004), the Court held that VA must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.

The Board concludes that the Veteran has been afforded 
appropriate notice under the VCAA.  The RO provided a VCAA 
notice letter to the Veteran in January 2005, prior to the 
initial adjudication of the claims.  The letter notified the 
Veteran of what information and evidence must be submitted to 
substantiate a claim for service connection.

As to informing the Veteran of which information and evidence 
he was to provide to VA and which information and evidence VA 
would attempt to obtain on his behalf, VA informed him it had 
a duty to obtain any records held by any federal agency.  It 
also informed him that on his behalf, VA would make 
reasonable efforts to obtain records that were not held by a 
federal agency, such as records from private doctors and 
hospitals.  The VCAA letter of January 2005 stated that he 
would need to give VA enough information about the records so 
that it could obtain them for him.  He was also told to 
submit any medical records or evidence in his possession that 
pertained to the claims.

The Court in Dingess/Hartman, 19 Vet. App. 473 (2006) holds 
that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  As previously defined by the 
courts, those five elements include: (1) Veteran status; (2) 
existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  The 
Veteran was provided with notice of the type of evidence 
necessary to establish a disability rating or effective date 
for the disability in a March 2006 letter.  

Notwithstanding this belated Dingess notice on elements (4) 
and (5), the Board determines that the Veteran is not 
prejudiced, because he had a meaningful opportunity to 
participate effectively in the processing of his claims.  As 
discussed in detail above, a preponderance of the evidence is 
against the claims for service connection, and therefore any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot.  For these 
reasons, it is not prejudicial to the Veteran for the Board 
to decide this appeal.

VA must also make reasonable efforts to assist the Veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA has obtained the Veteran's separation 
treatment records and VA medical records.  In addition, the 
VA attempted to procure the Veteran's service treatment 
records and service personnel records.  The National 
Personnel Records Center responded that it could not locate 
the Veteran's records.  The Veteran also indicated in August 
2006 that he had no additional medical records to submit.  

The Board is mindful that, in a case such as this, where 
service treatment records are unavailable, there is a 
heightened obligation to explain our findings and conclusions 
and to consider carefully the benefit-of-the-doubt rule.  
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. 
Derwinski, 2 Vet. App. 83, 85 (1992).  While it is 
unfortunate that the Veteran's service treatment records are 
unavailable, the appeal must be decided on the evidence of 
record, and the Board's analysis has been undertaken with 
this heightened duty in mind.  

The Board also acknowledges that the Veteran was not examined 
for the purpose of addressing his service connection claims 
for residuals of head and facial injuries, a right hand 
injury and bilateral ankle injuries; however, given the facts 
of this case a VA examination is not required.  VA's duty to 
provide a medical examination is not triggered unless 
evidence establishing that an event, injury, or disease 
occurred in service or a disease manifesting during an 
applicable presumptive period, and an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with service or a service-
connected disability.  38 U.S.C.A. § 5103A(d). 

In this case, there is no credible, competent evidence 
indicating that residuals of head and facial injuries, a 
right hand injury, and bilateral ankle injuries may be 
associated with service.  The Board finds that the evidence 
does not reflect competent evidence showing a nexus between 
service and the Veteran's residuals of head and facial 
injuries, a right hand injury, and bilateral ankle injuries.  
Thus, the evidence does not warrant the conclusion that a 
remand for an examination and/or opinion is necessary to 
decide the claims.  See 38 C.F.R. § 3.159(c)(4).  

The Board has considered the decision in Charles v. Principi, 
16 Vet. App. 370, 374-75 (2002).  However, the outcome of the 
Veteran's claims hinge on what occurred, or more precisely 
what did not occur, during service or shortly thereafter.  In 
the absence of evidence of an in-service disease or injury, 
referral of this case to obtain an examination and/or an 
opinion as to the etiology of the Veteran's claimed 
disabilities would in essence place the examining physician 
in the role of a fact finder.  This is the Board's 
responsibility.  The holding in Charles was clearly 
predicated on the existence of evidence of both in-service 
incurrence and of a current diagnosis.  Simply stated, 
referral of this case for an examination or obtainment of a 
medical opinion under the circumstances here presented would 
not shed any additional light on the matters at issue.  The 
duty to assist is not invoked, even under Charles, where "no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim."  See also 38 U.S.C.A. § 
5103A(a)(2).

Because the evidence of record is sufficient to make a 
decision on the claims, VA is not required to provide the 
Veteran with a medical examination absent a showing by the 
Veteran of disabilities incurred in service or current 
diagnoses of disabilities.  McLendon v. Nicholson, 20 Vet. 
App. 79 (2006); Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 
2003); see also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. 
§ 3.159(c)(4)(i).  Such is not present in this case.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claims and the evidence of 
record provides sufficient information to adequately evaluate 
the claims.  Therefore, no further assistance to the Veteran 
with the development of evidence is required.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159; Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006).



ORDER

Entitlement to service connection for residuals of head and 
facial injuries is denied.

Entitlement to service connection for residuals of a right 
hand injury is denied.

Entitlement to service connection for residuals of bilateral 
ankle injuries is denied.



____________________________________________
C. CRAWFORD 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


